Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              October 09, 2019

The Court of Appeals hereby passes the following order:

A19A1367, A19A1368. JONES et al. v. WILLIS et al.

      Pursuant to Court of Appeals Rule 41 (g), the Appellants in these related
appeals have moved for permission to withdraw the appeals. We hereby GRANT the
motion to withdraw and deem both appeals WITHDRAWN.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      10/09/2019
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.